Case: 14-13516   Date Filed: 03/10/2015   Page: 1 of 5


                                                       [DO NOT PUBLISH]



           IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-13516
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:13-cr-00370-SCB-EAJ-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

                                versus

LAWRENCE H. DORMAN,
a.k.a. Howie,

                                                                     Defendant,

IRIS DORMAN,

                                                         Claimant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                            (March 10, 2015)
               Case: 14-13516     Date Filed: 03/10/2015     Page: 2 of 5


Before ED CARNES, Chief Judge, HULL and ROSENBAUM, Circuit Judges.

PER CURIAM:

      Iris Dorman, a third-party claimant under 21 U.S.C. § 853(n), appeals the

district court’s order concluding that she had only a one-half interest in real

property and that the other half interest, belonging to her son Lawrence, is subject

to criminal forfeiture. Iris contends that the special warranty deed’s language

making her and Lawrence “joint tenants with right of survivorship” is overcome by

their intent to create only a survivorship interest.

                                           I.

      After Lawrence pleaded guilty to production of child pornography, in

violation of 18 U.S.C. § 2251, the district court entered a preliminary order of

forfeiture of various property purportedly owned by him, including a house located

at 3127 Gardner Road in Lakeland, Florida. Iris filed a third-party petition

claiming to be the sole owner of the house.

      The district court held a hearing on Iris’ petition. Iris testified that, in

December 2011, Lawrence had given her a cashier’s check with the proceeds of an

insurance settlement he received following a car accident. Although the cashier’s

check included the notation “house payment,” Iris insisted that the check was

intended to pay off a longstanding debt and that she was free to use the money

however she liked. In May 2012, she used it to purchase the Gardner Road house.


                                            2
                Case: 14-13516        Date Filed: 03/10/2015      Page: 3 of 5


Iris explained that she purchased the house, which was close to where she lived,

because Lawrence had a lot of medical and legal issues and she wanted to keep a

close eye on him. Iris put Lawrence’s name on the special warranty deed so he

would have a place to live when she died and because she already owned a home

for which she had filed a homestead exemption. Iris testified that she paid taxes

and maintenance expenses on the house. She acknowledged, however, that

Lawrence lived there full-time and it was homesteaded in his name. 1

       The district court denied Iris’ petition, finding that the unambiguous

language of the deed created a joint tenancy with right of survivorship and “the

equities are not even in [Iris’] favor.” The court specifically noted that the house

was purchased with Lawrence’s money, he lived there, and he homesteaded it.

The court concluded that the one-half interest in the property owned by Lawrence

was subject to forfeiture.

       This is Iris’ appeal.




                                               II.

       1
         The government offered into evidence recordings of Iris’ telephone conversations with
Lawrence while he was in jail. In those recordings, Iris repeatedly referred to the house as
belonging to Lawrence. For example, she warned him at one point that “[the government] is
going to try to take your house.” (emphasis added). Later in the conversation, after Lawrence
said “they can’t touch my house,” she responds, “[d]on’t say ‘my.’ Because I couldn’t put it — I
couldn’t put a homestead on it. I had to put your name on it. That’s what I told your lawyer . . .
you don’t tell him no different.”
                                                3
               Case: 14-13516     Date Filed: 03/10/2015    Page: 4 of 5


      “In the context of third-party claims to criminally forfeited property, we

review the district court’s factual findings for clear error and its legal conclusions

de novo.” United States v. Watkins, 320 F.3d 1279, 1281 (11th Cir. 2003).

      Under 21 U.S.C. § 853(n), a third party asserting an interest in forfeited

property bears the burden of demonstrating, by a preponderance of the evidence,

that: (1) she has a legal right to the property and (2) that right renders the

forfeiture invalid. 21 U.S.C. § 853(n)(6)(A). In a joint tenancy with right of

survivorship, each tenant owns a separate share of the property and, for purposes of

alienation, each share is presumed to be equal. Beal Bank, SSB v. Almand &

Assocs., 780 So. 2d 45, 53 (Fla. 2001). Thus, “a creditor of one of the joint tenants

may attach the joint tenant’s portion of the property to recover that joint tenant’s

individual debt.” Id.

      Here, the district court correctly concluded that Iris and Lawrence each

owned a one-half interest in the property and that the interest owned by Lawrence

was subject to forfeiture. The plain language of the special warranty deed clearly

states that Iris and Lawrence are “joint tenants with right of survivorship.” Iris

does not dispute that Lawrence lived in the house and homesteaded it. And the

district court did not clearly err in finding non-credible Iris’ testimony that the

money used to purchase the house was her money and that she did not intend to

convey anything other than a survivorship interest to Lawrence. See United States


                                           4
               Case: 14-13516     Date Filed: 03/10/2015     Page: 5 of 5


v. Ramirez-Chilel, 289 F.3d 744, 749 (11th Cir. 2002) (“Credibility determinations

are typically the province of the fact finder because the fact finder personally

observes the testimony and is thus in a better position than a reviewing court to

assess the credibility of witnesses.”). Simply put, Iris did not establish that she has

a legal right to the property that renders this criminal forfeiture invalid.

      AFFIRMED.




                                            5